

116 HR 4730 IH: Advancing Gun Safety Technology Act of 2019
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4730IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Ms. Speier (for herself, Ms. Lofgren, Ms. Johnson of Texas, Ms. Roybal-Allard, Mr. Garamendi, Ms. Norton, Mr. Hastings, and Mr. Lynch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to carry out a pilot program to make grants to entities to
			 develop gun safety technology, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing Gun Safety Technology Act of 2019. 2.Gun safety technology pilot program (a)AuthorizationThe Attorney General, acting through the Director of the National Institute of Justice, is authorized to carry out a pilot program to make grants to eligible entities to develop gun safety technology.
 (b)PurposeThe purpose of the grant program under this section is to support the commercialization of technology that decreases the likelihood that a gun can be used accidentally or by unauthorized users.
 (c)ApplicationAn eligible entity seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require, which information shall include a description of the entity's commitment and plans to develop gun safety technology and an initial gun safety product design.
 (d)Number of grantsThe Attorney General shall make not less than 3 grants and not more than 5 grants under the pilot program under this section.
 (e)ReportAn eligible entity receiving a grant under this section shall report to the Attorney General, at such times and including such information as the Attorney General may reasonably require, related milestones for the gun safety technology funded under this section, including the following:
 (1)Building a prototype. (2)Conducting reliability testing.
 (3)Planning for trial production. (4)Preparing to commercialize.
 (f)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for fiscal year 2021. (g)DefinitionsIn this section:
 (1)The term eligible entity means a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) that has less than 500 employees.
 (2)The term gun has the meaning given the term firearm in section 921 of title 18, United States Code. (3)The term gun safety technology means technology that is designed to reduce the likelihood of an accidental or unauthorized use of a gun, including smart guns, user-authorized handguns, childproof guns, personalized guns, and safes and locking devices that include personalized technology.
				